DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-8, 10-12 filed December 03, 2021 are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election with traverse of the following species in the reply filed on 12/03/2021 is acknowledged. Applicant argues that the Office has not provided reasons or examples to support any conclusion in regard to patentable distinction. These arguments have been considered but are not found persuasive as such arguments do not apply when restriction is required under 35 USC 121 and 372, as in the instantly filed application. Thus, when the Office considers international applications as an International Searching Authority, as an International Preliminary Examining Authority, and during the national stage as a Designated or Elected Office under 35 U.S.C. 371, only PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111. Thus, it is maintained that the technical feature does not constitute a special technical feature as defined by PCT Rule 13.2 and does not define a contribution over the prior art for the reasons of record.
 Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/03/2021.
 
Priority
Acknowledgement is made of the national stage entry of PCT/JP2018047/937 filed 12/26/2018, which claims foreign priority to Application 2017.252178 filed 12/27/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 and 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aaronson (US2019/0125748 published 05/02/2019, with priority to U.S. Provisional Application 62327903 filed 04/26/2016).
 Aaronson teaches treatment of cancers in a subject in need thereof comprising administering a therapeutically effective amount of a tankyrase inhibitor ([0031], claims 10, 12-13). Aaronson teaches that said tankyrase inhibitor is used in combination with mitotic inhibitors such as the elected taxol (paclitaxel) or vinblastine ([0092]-[0094]). Treatment of colon cancer comprising the disclosed combination is embraced in the methodology of Aaronson ([0096]). 
 Regarding the limitation wherein the tankyrase inhibitor acts on at least one of a nicotinamide binding pocket of tankyrase,  properties that accrue from the process step of administering the composition comprising paclitaxel with the tankyrase inhibitor to said neoplastic patient are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove the tankyrase inhibitor does not act on a nicotinamide binding pocket of tankyrase. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Dorsch (US2015/0239850 published 08/27/2015).
 Dorsch teaches tankyrase inhibitors of Formula (I). Said tankyrase inhibitors are effective for treating cancer in a subject in need ([0011], [0149]- [0152], [0155]-[0156]). Treatment of colorectal carcinoma with said tankyrase inhibitor is embraced in the methodology of Dorsch ([0162]). Dorsch teaches pharmaceutical combinations comprising said tankyrase inhibitors are to be used in combination with one or more anti-neoplastic agents such as the microtubule inhibitors vinblastine and the antimetabolite 5-fluorouracil for the treatment of said cancer ([0166]-[0168], Table 1).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the microtubule inhibitor vinblastine and the antimetabolite 5-fluorouracil into the tankyrase inhibitor regimen of Dorsch, arriving at the claimed methodology with a reasonable expectation of success. Motivation to incorporate the microtubule inhibitor vinblastine and the antimetabolite 5-fluorouracil into 
Regarding the limitation wherein the tankyrase inhibitor acts on at least one of a nicotinamide binding pocket of tankyrase,  properties that accrue from the process step of administering the composition comprising paclitaxel with the tankyrase inhibitor to said neoplastic patient are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove the tankyrase inhibitors of Formula (I) taught by Dorsch do not act on a nicotinamide binding pocket of tankyrase. 

 Claim 1, 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aaronson (US2019/0125748 published 05/02/2019, with priority to U.S. Provisional Application 62327903 filed 04/26/2016) in view of Yoshida (WO2018/003962 published 01/04/2018 with English translation in US2020/0172554 published 06/04/2020).
 As disclosed above Aaronson teaches treatment of cancers in a subject in need thereof comprising administering a therapeutically effective amount of a tankyrase inhibitor ([0031], claims 10, 12-13). Aaronson teaches that tankyrase inhibitor is used in combination with mitotic inhibitors such as the elected taxol (paclitaxel) or vinblastine ([0092]-[0094]). Treatment of colon cancer comprising the disclosed combination is embraced in the methodology of Aaronson ([0096]). 
 However, Aaronson does not specifically teach wherein said tankyrase inhibitor is a compound of Formula (I). 
 Yoshida teaches compounds of Formula (I). Yoshida teaches that said compounds, such as the elected species example 463 are potent tankyrase inhibitors effective for treating neoplastic disorders, including colorectal carcinoma ([0005], [0237]-[0239] [0831], Table 123, claims 1, 11-12).  
Therefore, one of ordinary skill in the art prior to the invention would have found it prima facie obvious to substitute the tankyrase inhibitor in the regimen of Aaronson, for an alternative tankyrase inhibitor, such as those embraced in Formula (I) of Yoshida, in order to arrive at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
Considering one of ordinary skill in the art prior to the invention knows said tankyrase inhibitors of Yoshida are effective at treating neoplastic disorders in a subject, and that administration of a combination of a tankyrase inhibitor and antimitotic agent 

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628